           Case 1:20-cv-02740-GLR Document 19 Filed 05/04/21 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

DANNY K. PEARSALL,                            *

      Petitioner,                             *

v.                                            *         Civil Action No. GLR-20-2740

WARDEN OF BALTIMORE COUNTY                    *
DETENTION CENTER,
                                              *
      Respondent.
                                    ***
                             MEMORANDUM OPINION

       THIS MATTER is before the Court on Respondent’s Motion to Dismiss (ECF No.

9). The Motion is ripe for disposition, and no hearing is necessary. See Rule 8(a), Rules

Governing Section 2254 Cases in the United States District Courts; Local Rule 105.6

(D.Md. 2018). For the reasons set forth below, the Court will grant Respondent’s Motion

and dismiss the Petition without prejudice.

                                  I.     BACKGROUND

       On March 6, 2020, Petitioner Danny K. Pearsall was charged with Fourth Degree

Sex Offense, Reckless Endangerment, Possession of a Firearm with a Felony Conviction,

and other related offenses in the District Court of Maryland for Baltimore County. State v.

Pearsall, Case No. D-08-CR-20-010478 (Dist. Ct. Balt. Cnty.).1 He was subsequently

denied bail pending trial. Id. Through counsel, Pearsall filed an omnibus motion on March


       1
         Records related to Pearsall’s proceedings in the District Court of Maryland for
Baltimore County and the Circuit Court for Baltimore County are available at
http://casesearch.courts.state.md.us.
           Case 1:20-cv-02740-GLR Document 19 Filed 05/04/21 Page 2 of 6



10, 2020, in part demanding a speedy trial. Id. Due to court closures necessitated by the

COVID-19 pandemic, Pearsall’s preliminary hearing was rescheduled several times

between April and May 2020. See id.; (see also Administrative Orders, ECF No. 9-4).2

       On April 22, 2020, Pearsall, through counsel, filed a Writ for Habeas Corpus to the

Circuit Court for Baltimore County. Pearsall v. Warden, Case No. C-03-CV-20-001830

(Cir. Ct. Balt. Cnty.); (see also State Petition, ECF No. 9-5). Following a hearing on May

5, 2020, the Circuit Court denied the Petition. See Pearsall v. Warden, Case No. C-03-CV-

20-001830. Pearsall did not note an appeal.

       On July 1, 2020, a grand jury indicted Pearsall in the Circuit Court for Baltimore

County. State v. Pearsall, Case No. C-03-CR-20-001577 (Cir. Ct. Balt. Cnty.); (see also

Indictment, ECF No. 9-6). On August 14, 2020, Pearsall, through counsel, filed a Motion

for a Bail Review, which the Circuit Court denied. (See Bail Review, ECF No. 9-7). On

September 10, 2020, Pearsall again demanded a speedy trial through counsel’s omnibus

mandatory Motion. (See Omnibus Motion, ECF No. 9-8). Although trial was originally

scheduled for February 3, 2021, it has been postponed to August 9, 2021. See State v.

Pearsall, Case No. C-03-CR-20-001577.

       On or about September 14, 2020, while detained at the Baltimore County Detention

Center, Pearsall filed the present Petition for a Writ of Habeas Corpus alleging that his

pretrial detention violates his right to a speedy trial under the Sixth Amendment. (ECF No.

1). On February 2, 2021, Respondent filed a Motion to Dismiss arguing that the Petition


       2
        All citations to filings refer to the pagination assigned by the Court’s electronic
docketing system.
                                              2
           Case 1:20-cv-02740-GLR Document 19 Filed 05/04/21 Page 3 of 6



should be denied and dismissed because Pearsall has not exhausted his state court remedies

and there has been no Sixth Amendment violation. (ECF No. 9). Pearsall filed an

Opposition on February 9, 2021. (ECF No. 13). On February 17, 2021, Pearsall submitted

a filing entitled “Motion to Dismiss,” which reiterated his Sixth Amendment claim and

asserted that he is not required to exhaust any state remedies. (ECF No. 14). Respondent

opposed both of Pearsall’s filings. (ECF Nos. 15, 18).

                                    II.    DISCUSSION

A.     Failure to Exhaust

       Respondent contends that the Petition must be dismissed because Pearsall failed to

exhaust his administrative remedies in state court.3 The Court agrees. Contrary to Pearsall’s

unsupported assertion, a petitioner must exhaust all available state court remedies before

seeking habeas corpus relief in this Court. See 28 U.S.C. § 2254(b), (c); see also Preiser v.

Rodriguez, 411 U.S. 475, 491 (1973). Exhaustion is established where both the operative

facts and controlling legal principles of each claim have been fairly presented to the state

courts. See Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000) (citations omitted).

       Pretrial federal habeas relief is available if the petitioner is in custody, has exhausted

state court remedies, and special circumstances exist that justify intervention by the federal

court. See Dickerson v. Louisiana, 816 F.2d 220, 224–26 (5th Cir. 1987). Special

circumstances justifying this court’s intervention do not exist where there are procedures



       3
       Because the Court will dismiss the Petition for failure to exhaust administrative
remedies, the Court need not evaluate the Petition on the merits or consider Respondent’s
argument that there was no violation of Pearsall’s Sixth Amendment rights.
                                               3
          Case 1:20-cv-02740-GLR Document 19 Filed 05/04/21 Page 4 of 6



in place to protect a petitioner’s constitutional rights. See Moore v. DeYoung, 515 F.2d

437, 449 (3d Cir. 1975) (finding that assertion of appropriate defense at trial forecloses

pretrial federal habeas relief); Drayton v. Hayes, 589 F.2d 117, 120–21 (2d Cir. 1979)

(holding that double jeopardy claim justified pretrial federal habeas intervention because

the claimed constitutional right would be violated if petitioner went to trial); see also

Younger v. Harris, 401 U.S. 37 (1971). In the pretrial context, federal courts must abstain

from exercising jurisdiction over a claim that may be resolved through trial of the merits

or by other state procedures available for review of the claim. See Braden v. 30th Judicial

Cir. Ct., 410 U.S. 484, 489–90 (1973).

       Here, Pearsall is not entitled to pretrial federal habeas relief because he has not

exhausted his state court remedies and there are no special circumstances justifying

intervention by this Court. First, after the Circuit Court denied Pearsall’s request for habeas

relief on May 5, 2020, Pearsall did not seek appeal of this decision to the Maryland Court

of Special Appeals. See Md. Code Ann., Cts. & Jud. Proc. § 3-701 (“A judge of the circuit

court for a county, of the Court of Special Appeals, or of the Court of Appeals has the

power to grant the writ of habeas corpus and exercise jurisdiction in all matters pertaining

to habeas corpus.”). Moreover, as a pretrial detainee, Pearsall is able to seek review of his

conditions of release throughout the pendency of his trial. Indeed, Pearsall exercised this

right when he filed a motion in the Circuit Court on January 21, 2021 seeking reviewing

of his bail.

       In sum, because the trial against Pearsall is forthcoming, Pearsall did not exhaust

his administrative remedies in state court for pretrial habeas relief, and there are other

                                              4
         Case 1:20-cv-02740-GLR Document 19 Filed 05/04/21 Page 5 of 6



avenues available for Pearsall to challenge his pretrial detention, federal habeas

intervention is inappropriate at this time. Accordingly, the Petition must be dismissed

without prejudice.

B.     Certificate of Appealability

       When a district court dismisses a habeas petition, a Certificate of Appealability may

issue “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When a district court rejects constitutional claims on the

merits, a petitioner satisfies the standard by demonstrating that “jurists of reason could

disagree with the district court’s resolution of [the] constitutional claims or that jurists

could conclude the issues presented are adequate to deserve encouragement to proceed

further.” Buck v. Davis, 137 S. Ct. 759, 773–74 (2017) (quoting Miller-El v. Cockrell, 537

U.S. 322, 327 (2003)). When a petition is denied on procedural grounds, the petitioner

meets the standard by showing that reasonable jurists “would find it debatable whether the

petition states a valid claim of the denial of a constitutional right” and “whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Because Pearsall fails to satisfy this standard, the Court declines to issue a Certificate of

Appealability.




                                               5
         Case 1:20-cv-02740-GLR Document 19 Filed 05/04/21 Page 6 of 6



                                 III.   CONCLUSION

       For the foregoing reasons, the Petition will be dismissed without prejudice. The

Court declines to issue a Certificate of Appealability. A separate Order follows.

Entered this 4th day of May, 2021.

                                                 _____________/s/________________
                                                 George L. Russell III
                                                 United States District Judge




                                             6
